         Case 2:21-mj-00423-DUTY Document 14 Filed 01/27/21 Page 1 of 1 Page ID #:59


                                                                                                  ~isT~rcouRr

                                                                                            `~ 2 72021

                                        UNITED STATES DISTRICT COURT                                     ~EPu r
                                      CENTRAL DISTRICT OF CALIFORNIA

                                                             CASE NUMBER:
 UNITED STATES OF AMERICA
                                                 PLAINTIFF
                                                                                      2:21-mj-00423-Duty — ~
                  V.

 CARLOS AYALA HERNANDEZ                                                  REPORT COMMENCING CRIMINAL
                                                                                       ACTION
 USMS#                                         DEFENDANT

 TO: CLERK'S OFFICE, U.S. DISTRICT COURT

 All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest: 01/26/2021, 12:00                                  ❑ AM ~ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:    ~ Yes       ~ No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):    ~ Yes       ❑ No

 4. Charges under which defendant has been booked:

    18 USC 1028(a)(1) and(~

 S. Offense charged is a:   ~ Felony       ❑Minor Offense           ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required: .~-~        ~ yes       Language:    7P~1~ ~i

 7~ Year of Birth: 1976

8. Defendant has retained counsel:       ~No
    ❑ Yes      Name:                                                  Phone Number:


9• Name of Pretrial Services Officer notified: ,p Vl ~

10. Remarks (if any):


1 1. Name: Thomas Ferguson                              (please print)

12. Office Phone Number: gjOS 3~ S ~8~j                                   13. Agency: ICE/ Homeland Security Inv~r~

14. Signatu                                                               15. Date:           7i~     ~~i


CR-64(05/18)                             REPORT COMMENCING CRIMINAL ACTION
